COURT OF APPEALS OF VIRGINIA


              Present: Judges Chafin, Malveaux and Senior Judge Haley
UNPUBLISHED



              HEAVEN WILKES RASHEED
                                                                                 MEMORANDUM OPINION*
              v.      Record No. 1569-18-3                                           PER CURIAM
                                                                                     APRIL 16, 2019
              ROANOKE CITY DEPARTMENT OF
               SOCIAL SERVICES


                                  FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                              J. Christopher Clemens, Judge

                                (Shannon L. Jones, on brief), for appellant.

                                (Daniel J. Callaghan, City Attorney; Heather P. Ferguson, Assistant
                                City Attorney; Diana M. Perkinson, Guardian ad litem for the minor
                                children; Perkinson Law Office, on brief), for appellee.


                      Heaven Wilkes Rasheed (mother) appeals the orders terminating her parental rights and

              approving the goal of adoption. Mother argues that the circuit court erred by (1) “finding clear and

              convincing evidence satisfying the statutory factors required by Virginia Code Section

              16.1-283(C)(2)” and (2) “finding that there was clear and convincing evidence that termination of

              [mother’s] residual parental rights was in the child’s [sic] best interests and that the child [sic] be

              [p]laced for adoption . . . .” Upon reviewing the record and briefs of the parties, we conclude that

              this appeal is without merit. Accordingly, we summarily affirm the decision of the circuit court.

              See Rule 5A:27.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cty. Dep’t of

Human Servs., 63 Va. App. 157, 168 (2014)).

       Mother has two children, who are the subject of this appeal. The Roanoke City

Department of Social Services (the Department) first became involved with the family in

February 2016, when mother reported that she was overwhelmed and feared that she would harm

the children.2 The Department placed the children in respite care for approximately one week.

Mother went to the hospital for a mental health assessment and declined a voluntary in-patient

treatment program. The Department provided ongoing services, offered financial assistance, and

recommended parenting classes, but mother refused to attend the parenting classes.

       The Department became involved with the family again on December 15, 2016, when the

police executed a search warrant at the family’s home and discovered that mother’s husband3

was dealing drugs out of the home. The police contacted the Department, and the Child

Protective Services (CPS) investigator spoke with mother. Mother admitted that she had used

cocaine and marijuana two days earlier and was aware that her husband was dealing drugs out of




       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues raised by appellant. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
           The children were three and five years old at the time.
       3
           Mother’s husband was not the biological father of the children.
                                               -2-
the family home. Mother agreed that she and the children would stay at a friend’s home for the

night, and she signed a safety plan with the Department.

       The next morning, the CPS investigator contacted the friend with whom mother was

supposed to be staying, but the friend informed the CPS investigator that mother and the children

had not come to her house the previous night. Once the CPS investigator located mother, the

Department informed mother that she needed to place the children with someone else because

mother had violated the safety plan and had a CPS history. Mother agreed to place the children

with her husband’s mother, Darlene Hale, and signed a safety plan. On December 27, 2016, the

Department obtained a preliminary child protective order after mother failed to comply with the

safety plan, failed to recognize the current abuse and neglect, and failed to comply previously

with ongoing services.

       On January 31, 2017, the Department transferred the case to an ongoing CPS worker who

could provide additional monitoring and services. The worker tried to contact mother on three

different occasions, but was unable to reach her. When the Department made an unannounced

visit, Hale stated that she could no longer care for the children. Mother suggested that the

Department place the children with her mother, but the maternal grandmother lived in Texas and

had received two founded CPS complaints against her in New York.4 The Department removed

the children from mother’s care and placed them in foster care. At the time of the removal, the

children were four and six years old.




       4
          The maternal grandmother filed petitions for custody of the children in May 2017. The
JDR court ordered a home study, which did not recommend that the children be placed with the
maternal grandmother. On January 4, 2018, the JDR court dismissed the maternal grandmother’s
petitions.
                                               -3-
       On February 23, 2017, the City of Roanoke Juvenile and Domestic Relations District

Court (the JDR court) entered a preliminary removal order and adjudicated that the children were

abused or neglected. On April 4, 2017, the JDR court entered the dispositional order.

       The Department required mother to participate in individual counseling, parenting

classes, and Project Link, where she could work with a substance abuse case manager. The

Department also required mother to maintain medication compliance and stay in contact with the

Department. The Department provided supervised weekly visitation.

       On April 28, 2017, mother tested positive for marijuana and cocaine. On July 10, 2017,

mother reported to Project Link for substance abuse treatment and was assigned a case manager.

Mother tested positive for cocaine again on July 11 and 26, 2017. She told her case manager that

she did not like “being around crowds or groups,” so mother only attended two group sessions

for substance abuse. Mother left the program, and as a result, she could not participate in

individual counseling. Between September and November 2017, mother wanted to participate in

a residential treatment program, so her case manager assisted her with her application for the

program. However, there was a “staff problem” at the program, and mother never attended.

       Mother’s case manager referred her to two different services to address her concerns

about domestic violence. Mother participated in a phone interview, but later refused to attend

the program. In April 2018, crisis services and the police became involved with mother.

Mother’s case manager referred mother to additional domestic violence services and gave her as

much assistance as she could.

       In addition to her non-compliance at Project Link, mother did not regularly attend the

weekly visitations with the children, and there were some visits when she appeared under the

influence. During other visits, mother sat on the couch and did not engage in meaningful

interaction with the children. Mother’s last visit with the children occurred on March 30, 2018.

                                               -4-
       On March 6, 2018, the JDR court entered orders terminating mother’s parental rights and

approving the goal of adoption.5 Mother appealed to the circuit court.

       On July 10, 2018, the parties appeared before the circuit court. The Department

presented evidence that mother had not cooperated with medication management and had never

participated in individual counseling or parenting classes, as recommended. She also failed to

maintain regular contact with the Department.

       When the children first entered foster care, the Department placed them in the same

foster home. The children were disruptive and destructive in the foster home. Due to the oldest

child’s aggressive and harmful behaviors, the child was hospitalized twice, and the Department

separated the children into two different foster homes. The oldest child was diagnosed with

adjustment disorder with mixed disturbance of emotions and conduct. The youngest child also

was diagnosed with adjustment disorder with mixed disturbance of behavior and emotions, as

well as post-traumatic stress disorder and attention deficit hyperactivity disorder (ADHD). The

Department presented evidence that the children received outpatient counseling, in-home

services, and medication management. At the time of the hearing, the oldest child was still

struggling, but his behaviors were better managed. The youngest child started displaying some

of the same disruptive behaviors as the oldest child and was removed from her foster home.

       At the conclusion of the Department’s evidence, mother moved to strike the evidence,

which the circuit court denied. Mother testified that she had a “good bond” with her children and

did not want her parental rights terminated. Mother said that she had lived in the same house

since the Department removed the children, but she wanted to relocate to Christiansburg to

improve her chances of staying sober. Mother explained that she visited with the children as


       5
          The JDR court also terminated the parental rights of the children’s father, who appealed
to the circuit court. After hearing the evidence and argument on July 10, 2018, the circuit court
terminated the parental rights of the children’s father.
                                                -5-
much as she could because she was “having a lot of marital problems,” including domestic

violence. She also admitted to missing some visitations due to her drug use. She further testified

that she and her husband were separated and that he was incarcerated for possession of cocaine

and heroin.6 Mother admitted that she had struggled with domestic violence and substance abuse

issues, but “things [were] getting easier and better” since her husband had been incarcerated.

       At the hearing, mother claimed that the Department never gave her information about

how to start another parenting class or obtain mental health support. She also alleged that the

Department never explained to her the importance of medication management or completion of

substance abuse treatment. On cross-examination, however, mother acknowledged that she was

present at the JDR court proceedings and heard what she was required to do to be reunited with

her children. Mother testified that showing up for services “was easier said than done” because

of her marital problems.

       Mother also testified that she was diagnosed with schizophrenia and personality disorder.

She was prescribed medication, which she said that she regularly took. Mother acknowledged

that she had access to medication management.

       At the conclusion of all of the evidence, mother renewed her motion to strike, which the

circuit court denied. After hearing the parties’ arguments, the circuit court terminated mother’s

parental rights to the children under Code § 16.1-283(B) and (C)(2) and approved the foster care

goal of adoption. On September 4, 2018, the circuit court entered the final order memorializing

its ruling. This appeal followed.




       6
        Mother acknowledged that she had testified in earlier proceedings that she and her
husband had separated, but they later reconciled.
                                               -6-
                                              ANALYSIS

        “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cty. Dep’t of Family Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cty. Dep’t of Human Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cty. Dep’t

of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania Cty.

Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

        Mother challenges the termination of her parental rights and contends that she had “limits

on her ability to parent due to her emotional impairment” from domestic violence and substance

abuse. She asserts that the Department did not provide her with sufficient services, especially

considering her circumstances.

        The circuit court terminated mother’s parental rights under Code § 16.1-283(C)(2), which

states that a court may terminate parental rights if:

                [t]he parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed 12 months
                from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

        “[S]ubsection C termination decisions hinge not so much on the magnitude of the

problem that created the original danger to the child, but on the demonstrated failure of the

parent to make reasonable changes.” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257,

271 (2005).




                                                  -7-
       The Department removed the children from mother’s care due to her substance abuse

issues and neglect of the children. The Department advised mother of what she had to do to be

reunited with her children and provided mother with numerous services and referrals. The

Department arranged for mother to visit weekly with her children; however, mother missed

several visitations. The Department referred mother to a parenting class, which she did not

complete. The Department referred mother to Project Link, where a case manager tried to work

with mother, to no avail. The case manager referred mother to group sessions for substance

abuse, but mother said that she could not work in a group setting. Mother tested positive for

drugs several times while the children were in foster care. The case manager also referred

mother to several domestic violence programs, but mother refused to attend them. Mother’s

refusal to participate in services at Project Link prevented her from participating in individual

counseling. The Department “is not required to force its services upon an unwilling or

disinterested parent.” Tackett v. Arlington Cty. Dep’t of Human Servs., 62 Va. App. 296, 323

(2013) (quoting Harris v. Lynchburg Div. of Soc. Servs., 223 Va. 235, 243 (1982)); see also

Logan, 13 Va. App. at 130. The record demonstrates that mother did not complete the required

services and, accordingly, did not substantially remedy the conditions that led to the children’s

placement in foster care.

       At the time of the circuit court hearing, the children had been in foster care for

approximately seventeen months. The evidence proved that the children had significant

behavioral issues. The oldest child had been hospitalized twice because of his behavioral issues.

The youngest child was developing similar issues and required extensive counseling. Mother

was not in a position to care for the children and their special needs. “It is clearly not in the best

interests of a child to spend a lengthy period of time waiting to find out when, or even if, a parent

will be capable of resuming his [or her] responsibilities.” Tackett, 62 Va. App. at 322 (quoting

                                                 -8-
Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10 Va. App. 535, 540 (1990)). Considering the

totality of the record, the circuit court did not err in finding that the termination of mother’s

parental rights under Code § 16.1-283(C)(2) was in the best interests of the children.

       “When a trial court’s judgment is made on alternative grounds, we need only consider

whether any one of the alternatives is sufficient to sustain the judgment of the trial court, and if

so, we need not address the other grounds.” Kilby v. Culpeper Cty. Dep’t of Soc. Servs., 55

Va. App. 106, 108 n.1 (2009); see also Fields v. Dinwiddie Cty. Dep’t of Soc. Servs., 46

Va. App. 1, 8 (2005) (the Court affirmed termination of parental rights under one subsection of

Code § 16.1-283 and did not need to address termination of parental rights pursuant to another

subsection). Therefore, we will not consider whether the circuit court erred in terminating

mother’s parental rights under Code § 16.1-283(B).

                                           CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                            Affirmed.




                                                 -9-